ORFINGER, Judge.
Appellant contends that the trial court abused its discretion in awarding it only $1,000 for attorney’s fees in its successful action to foreclose a mechanic’s lien. We affirm.
Where the trial court is authorized to award attorney’s fees, such award being within the sound discretion of the court, the fees will not be disturbed on appeal in the absence of a clear showing of an abuse of that discretion. Bryan and Sons v. Klefstad, 265 So.2d 382 (Fla. 4th DCA 1972). Appellant contends that the fee is insufficient for the time expended, and that the trial court did not consider the factors set forth in Florida Bar Code of Professional Responsibility DR 2-106, in determining the amount of the fee.
Appellant’s argument must fail because there is nothing in the record to sustain its position. It argues only that the attorney expended 28V2 hours for which the allowance of $1,000 is inadequate. We agree that the hourly allowance is low, but it is not so inadequate as to itself demonstrate an abuse of discretion. The trial court had the right to consider the various elements set forth in the canon and to assign to each such weight as he deemed appropriate. Appellant fails to demonstrate that the trial court did not do so. Appellant having failed to demonstrate error, the judgment below is
AFFIRMED.
FRANK D. UPCHURCH, Jr. and SHARP, JJ., concur.